United States Court of Appeals
                                                                                      Fifth Circuit
                                                                                    F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                    October 9, 2003
                                 FOR THE FIFTH CIRCUIT                          Charles R. Fulbruge III
                                                                                        Clerk


                                        No. 03-10112
                                      Summary Calendar



       ERIKA ANNE BONDY; ET AL.,

                                                           Plaintiffs,

       ERIKA ANNE BOND; GLORIA WOODARD;
       STACEY J. EUBANKS,

                                                           Plaintiffs-Appellants,

                                             versus

       CITY OF DALLAS,

                                                           Defendant-Appellee.


                   Appeal from the United States District Court for
                           the Northern District of Texas
                           (USDC No. 3:01-CV-1005-G)
           _______________________________________________________


Before REAVLEY, JONES and PRADO, Circuit Judges.

PER CURIAM:*

       Plaintiffs claim that their employer, the City of Dallas, incorrectly categorized their


       *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
positions as being exempt from the overtime compensation provisions of the Fair Labor

Standards Act (“FLSA”). Both sides moved for summary judgment on the question

whether Plaintiffs are “administrative employees” according to the regulations

promulgated under the FLSA. The district court granted the City’s motion, denied

Plaintiffs’, and entered judgment for the City. We affirm.

       1.     The FLSA requires employers to pay overtime compensation to employees

who work more than forty hours during a workweek unless such employees are “employed

in a bona fide . . . administrative . . . capacity . . . .” 29 U.S.C. § 213(a)(1). An employee

who earns at least $250 per week is considered to be employed in an administrative

capacity if the employee’s “primary duty . . . consists of . . . [t]he performance of office or

non-manual work directly related to management policies or general business operations of

his employer or his employer’s customers . . . . [and] includes work requiring the exercise

of discretion and independent judgment.” 29 C.F.R. §§ 541.2(a)(1), 541.2(e)(2). The City

bears the burden of proving that Plaintiffs are employed in an administrative capacity. See

Vela v. City of Houston, 276 F.3d 659, 666-67 (5th Cir. 2001). Thus, to obtain summary

judgment on this issue, the City “must establish beyond peradventure all of the essential

elements” of the administrative-capacity exception. See Fontenot v. Upjohn Co., 780 F.2d

1190, 1194 (5th Cir. 1986) (emphasis in original).

       2.     The first required element of the administrative-capacity exception is that

Plaintiffs’ work be “directly related to management policies or general business operations

of [their] employer or [their] employer’s customers.” The intended effect of this phrase is

                                               2
to limit the administrative-capacity exception “to persons who perform work of substantial

importance to the management or operation of the business of [the] employer or [the]

employer’s customers.” 29 C.F.R. § 541.205(a). Excepted employees might be “engaged

in ‘servicing’ a business, as, for[] example, advising the management, planning,

negotiating, [and] representing the company . . . .” Id. § 541.205(b). Such persons “carry

out major assignments in conducting the operations of the business . . . .” Id. § 541.205(c).

       3.     The significant facts of Plaintiffs’ employment with the City are uncontested.

The Dallas Convention Center (“DCC”), for whom Plaintiffs work, rents its facilities to

trade shows and conventions. As event coordinators, Plaintiffs are responsible for

planning most aspects of convention center events and negotiating with clients on the

DCC’s behalf. Event coordinators arrange for in-house contractors to meet the needs of

the DCC’s clients and act as the on-site contact person during events to address clients’

requests and problems as they arise. They coordinate the provision of utilities and parking

and prepare invoices for such services. Event coordinators ensure that the clients have

made the necessary pre-event payments and resolve billing disputes both during and after

the show. These facts establish that event coordinators “carry out major assignments in

conducting the operations of the business” of the DCC and that their work is “of

substantial importance to the . . . operations of [the DCC] or [the DCC’s] customers.”

Plaintiffs’ work is “directly related to management policies or general business operations

of [their] employer or [their] employer’s customers.”

       4.     The exception also requires that Plaintiffs exercise discretion and

                                             3
independent judgment. Work satisfying this element “involves the comparison and the

evaluation of possible courses of conduct and acting or making a decision after the various

possibilities have been considered.” 29 C.F.R. § 541.207(a). Employees doing such work

have “the authority or power to make an independent choice, free from immediate

direction or supervision with respect to matters of significance.” Id. It is not necessary,

however, that the employees’ decisions be free from review: “The decisions made as a

result of the exercise of discretion and independent judgment may consist of

recommendations for action rather than the actual taking of action.” Id. § 541.207(e)(1).

Not excepted are employees who merely follow prescribed procedures or who determine

whether specified standards are met, such as inspectors or graders. Id. § 541.207(c).

       5.     Event coordinators are responsible for deciding whether the client’s

proposed event comports with DCC policies and procedures. If it does not, the event

coordinator works with the client to develop a compliant alternative. If the event

coordinator determines that compliance cannot be achieved, she recommends to DCC

management whether the noncompliance should be excused. Event coordinators also

recommend whether a show should be canceled for non-payment, for failure to submit

required paperwork, or for other reasons. Further, they make recommendations for

revising the DCC’s policies and procedures. Event coordinators do not have discretion to

cancel an event themselves. However, as noted, it is not necessary that the employee have

final decision making authority to qualify for the administrative-capacity exemption.

Plaintiffs’ decisions and recommendations regarding whether and how a proposed event

                                              4
should go forward are “matters of significance” to the DCC’s business. Plaintiffs regularly

compare alternative courses of action and based thereon make decisions and

recommendations. Clearly, Plaintiffs do exercise discretion and independent judgment.

       AFFIRMED.




                                             5